DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview, via email, with Jerald Meyer on October 29, 2021.
The application has been amended as follows: 
1. (Currently Amended) A gas introduction structure comprising: a gas introduction pipe inserted in a process chamber; and a discharge part covering an end portion of the gas introduction pipe at a side of the process chamber, and configured to discharge a gas supplied to the gas introduction pipe into the process chamber, wherein the discharge part comprises an installed ing the end portion of the gas introduction pipe, whereby a non-sintered part forms the porous portion and a sintered part forms the dense portion.

16. (Currently Amended) A treatment apparatus comprising: a process chamber; and a gas introduction structure configured to introduce a gas into the process chamber, the gas introduction an installeds wherein the porous body is formed of a quartz-glass porous body, wherein the dense portion is formed of a densified quartz-glass porous body obtained by sintering the quartz-glass porous body, and wherein, after installing the quartz-glass porous body ing the end portion of the gas introduction pipe, whereby a non-sintered part forms the porous portion and a sintered part forms the dense portion.

Claims 17-20. (Cancelled).

Allowable Subject Matter
Claims 1-10, 12-16, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The following is a statement of reasons for the indication of allowable subject matter: The accepted claim amendments are made for proper antecedence regarding the installation of the claimed “porous portion”. The Examiner’s updated search again confirms Kobayashi; Akira et al. (US 20060289401 A1) as the closest cited prior art. See the Examiner’s July 15, 2021 office action for analysis thereunder. Kobayashi does not teach or suggest, alone or in combination, the October 14, 2021 amendments to independent claims 1 and 16. Specifically, Kobayashi’s porous body (22, .
Response to Arguments
Applicant’s arguments, see pages 7-16, filed October 14, 2021, with respect to claims 1-10, and 12-16 have been fully considered and are persuasive. The rejection of the claims are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716